 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

Plaintiff,

 

 

Vv. Case No. 18-CR-175

[21 U.S.C. §§ 841(a)(1)
841(b)(1)(C), 841(b)(1)(E),
841(h)(1)(A), 841(h)(1)(B), 846,
843(c)(2)(A), 952(a), 960(a)(1),
960(b)(3), and 963; 18 U.S.C. § 2]

CONRADO ADOLFO FRENZEL, aka “Otto,”

JORGE ALEJANDRO PAURA, aka “Larry,”

SANTIAGO VIDEMATO, aka “James Duggan,” aka “Ramona Ibarra”

LUCIANO BRUNETTI, aka “ Biff Tannen,” aka “Lucho,” and

LUCAS DANIEL PAURA, aka “Carl Carlson,”

Defendants.

 

MOTION TO UNSEAL CASE

 

The United States of America, by and through its attorneys, Matthew D. Krueger,
United States Attorney, and Laura S. Kwaterski and Rebecca L. Taibleson, Assistant
United States Attorneys, hereby requests that the case be unsealed. As grounds therefor,
the government states as follows:

Argentine authorities arrested Conrado Frenzel, Jorge Paura, and Santiago
Videmato, in Buenos Aires, Argentina, on March 12, 2019 pursuant to requests for their
provisional arrest from the United States. The United States will seek to extradite these

defendants to face the charges in the Eastern District of Wisconsin.

Case 2:18-cr-00175-JPS Filed 03/13/19 Page 1of2 Document 11

 

 
 

Dated at Milwaukee, Wisconsin, this 13!" day of March, 2019.

MATTHEW D. KRUEGER
United States Attorney

  
 

By:

 

 

 

e~ LAURA S. KWATERSKI
Assistant United States Attorney

Case 2:18-cr-00175-JPS Filed 03/13/19 Page 2 of 2 Document 11

 
